ORDER

PER CURIAM.
Ricardo Elliott (“Defendant”) appeals a judgment finding him guilty of one count of assault in the first degree, section 565.050 RSMo (1994), one count of attempted robbery in the first degree, section 564.011 RSMo (1994), and two counts of armed criminal action, section 571.015 RSMo (1994). Defendant claims the trial court erred in overruling his Batson objections to the state’s peremptory strike of two African-American venirepersons. Defendant also claims the trial court error in permitting the prosecutor, during closing arguments, to denigrate the tactics of defense counsel and dispute the credibility of an alibi witness. Finally, defendant claims the trial court committed plain error in permitting the introduction of inferential hearsay during a police officer’s testimony.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).